ORDER
Candido Gonzalez, a Mexican citizen, was removed from the United States in 2007 after serving a six-year prison term in Illinois for delivery of cocaine. See 720 III. Comp. Stat. 570/401. He returned illegally in 2008 but managed to avoid detection until 2012 when he was arrested for driving under the influence. See 625 III. Comp. Stat. 5/11-501. Gonzalez was charged with unlawful presence in the United States after removal, see 8 U.S.C. § 1326(a), and pleaded guilty pursuant to a written plea agreement. The district court sentenced Gonzalez to 70 months’ imprisonment. As part of his plea agreement, Gonzalez waived his right to appeal his conviction or sentence. He nevertheless filed a notice of appeal, but his newly appointed lawyer asserts that the appeal is frivolous and moves to withdraw under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Gonzalez opposes counsel’s motion. See 7th Cir. R. 51(b). We limit our review to the potential issues identified in counsel’s facially adequate brief and Gonzalez’s response. See United States v. Schuh, 289 F.3d 968, 973-74 (7th Cir.2002).
Counsel informs us that Gonzalez does not want his guilty plea set aside. Thus, counsel need not have included in his An-ders submission an analysis of the plea colloquy and the voluntariness of Gonzalez’s plea. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir.2012); United States v. Knox, 287 F.3d 667, 671-72 (7th Cir.2002). And because an appeal waiver stands or falls with the guilty plea, United States v. Kilcrease, 665 F.3d 924, 929 (7th Cir.2012); United States v. Sakellarion, 649 F.3d 634, 639 (7th Cir.2011), we must enforce Gonzalez’s appeal waiver. It follows that the potential sentencing issues discussed by counsel, as well as Gonzalez’s *656contention that he should have received credit for information he relayed to the government about the possibility of an escape attempt by fellow prisoners, are frivolous.
Counsel implies that Gonzalez might have reason to file a collateral attack challenging the performance of his former lawyer, see 28 U.S.C. § 2255, but the defendant also waived that relief as part of his plea agreement, see Dowell v. United States, 694 F.3d 898, 901-02 (7th Cir.2012); Keller v. United States, 657 F.3d 675, 681 (7th Cir.2011).
We GRANT counsel’s motion to withdraw and DISMISS the appeal.